                    United States District Court
                     District of Massachusetts

                                 )
Power Products Sales and         )
Service, Inc.,                   )
                                 )
         Plaintiff,              )
                                 )     Civil Action No.
         v.                      )     19-11502-NMG
                                 )
Hydratight, Inc.,                )
                                 )
         Defendant.              )



                         MEMORANDUM & ORDER

GORTON, J.

     This case involves a dispute between manufacturer

Hydratight, Inc. (“Hydratight” or “defendant”) and one of its

sales representatives, Power Product Sales and Service, Inc.

(“Power Products” or “plaintiff”).

     Pending before the Court is the motion of Hydratight to

transfer the action to the United States District Court for the

Eastern District of Wisconsin pursuant to 28 U.S.C. § 1404(a)

(Docket Entry No. 11).

I.   Background
     Hydratight, a Delaware corporation with its principal place

of business in Deer Park, Texas, manufactures industrial tools

used in several industries such as the maritime, nuclear power,

oil and gas, power generation, pulp and paper and refinery

industries.   Hydratight is a wholly owned subsidiary of Actuant
                                -1-
Corporation which is headquartered in Wisconsin.   Power Products

is a Massachusetts corporation with its principal place of

business in Walpole, Massachusetts.

    Since 1995, Power Products has been a sales representative

of Hydratight in the New England states and the Maritime

Provinces of Canada (collectively, “the Territory”).   In June,

2008, Power Products and Hydratight entered into a Sales

Representative Agreement (“the Agreement”) under which Power

Products is responsible for “solicit[ing] and promot[ing] the

sale of” certain Hydratight products within the Territory.     In

consideration, Hydratight pays Power Products commissions.

    Section 22 of the Agreement constitutes the following forum

selection clause

     The federal and state courts situated in Wisconsin
     shall determine any claims, disputes, actions or suits
     which may arise under or with respect to this
     Agreement or the purchase and sale of Products, and
     each party hereby voluntarily submits to the personal
     jurisdiction of such courts for such purposes.

    Power Products filed a complaint against Hydratight in

Massachusetts Superior Court in June, 2019.   Plaintiff avers

that defendant has “engaged in a surreptitious campaign” to push

Power Products out of the Territory by moving to a direct sales

model in some parts of the Territory and dealing with a

competitor in other parts.   Power Products further alleges that

Hydratight terminated a line of credit previously extended which


                                -2-
“effectively prohibit[ed] Power Product[s] from engaging in any

sales activity on Hydratight’s behalf.”   Hydratight removed the

action to this Court in July, 2019.

      Plaintiff specifically asserts six counts: breach of

contract (Count I); breach of the implied covenant of good faith

and fair dealing (Count II); unjust enrichment (Count III);

tortious interference with contractual relations (Count IV);

unfair and deceptive practices in violation Mass. Gen. Laws

c. 93A, § 11 (Count V); and failure to pay commissions in

violation of the Massachusetts Sales Representative Act, Mass.

Gen. Laws c. 104, § 9 (Count VI).

II.   Motion to Transfer
  A. Legal Standard
      The appropriate procedure to enforce a forum selection

clause in a contract is to file a motion to transfer under 28

U.S.C. § 1404(a). Atl. Marine Constr. Co. v. U.S. Dist. Court

for W. Dist. of Tex., 571 U.S. 49, 58-59 (2013).   Under

§ 1404(a), a district court may transfer a civil action to any

other district where it might have been brought “[f]or the

convenience of parties and witnesses, in the interest of

justice.” 28 U.S.C. § 1404(a).

      In Atlantic Marine Construction Co., the United States

Supreme Court held that when a defendant files a motion to




                                 -3-
transfer pursuant to a forum selection clause a district court

should transfer the case unless

      extraordinary circumstances unrelated to the
      convenience of the parties clearly disfavor a transfer.

571 U.S. at 52.

      When interpreting a forum selection clause, the

threshold question is “whether the clause at issue is

permissive or mandatory.” Claudio-De Leon v. Sistema

Universitario Ana G. Mendez, 775 F.3d 41, 46 (1st Cir.

2014).   The First Circuit Court of Appeals has found words

such as “shall” or “will be submitted to”, carry a

“mandatory sense” and demonstrate the parties’ exclusive

commitment to the named fora. Barletta Heavy Div., Inc. v.

Erie Interstate Contractors, Inc., 677 F. Supp. 2d 373, 376

(D. Mass. 2009) (citing Summit Packaging Sys., Inc. v.

Kenyon & Kenyon, 273 F.3d 9, 12 (1st Cir. 2001)).

      Once it is determined that a forum selection clause is

mandatory, courts next ascertain the scope of the clause which

is a “clause-specific analysis.” Claudio-De Leon, 775 F.3d at

47.   A mandatory forum selection clause that encompasses the

dispute between the parties carries a “strong presumption of

enforceability”. Rivera v. Centro Medico de Turabo, Inc., 575

F.3d 10, 18 (1st Cir. 2009).




                                  -4-
    Indeed, a valid forum selection clause is to be enforced in

all but the most exceptional cases. Atl. Marine Constr. Co., 571

U.S. at 63.     Accordingly, the plaintiff’s choice of forum in

this case “merits no weight” and the Court need not consider

arguments about the parties’ private interests because they are

subordinate to a valid forum selection clause. See id. at 64.

    In deciding whether to transfer a case based on a mandatory

forum selection clause, the district court should consider only

the public-interest factors which will rarely defeat a motion to

transfer. Id.    Those factors include

    the administrative difficulties flowing from court
    congestion; the local interest in having localized
    controversies decided at home; [and] the interest in
    having the trial of a diversity case in a forum that
    is at home with the law.

Id. at 62 n.6 (quoting Piper Aircraft Co. v. Reyno, 454 U.S.

235, 241 n.6 (1981)).     The burden of showing that the public-

interest factors overwhelmingly disfavor the requested transfer

rests on the nonmoving party. See id. at 67.

    Finally, when a plaintiff who is contractually obligated to

file suit in a specific forum flouts that duty, a transfer of

venue under § 1404(a) “will not carry with it the original

venue's choice-of-law rules”. Id. at 64-65.

  B. Application
    Power Products does not contest that the Agreement is valid

and enforceable nor that the forum selection clause is mandatory


                                  -5-
and applicable to the current dispute between the parties.

Rather, plaintiff argues that the forum selection clause is

unenforceable because 1) it is against public policy, 2) it is

unreasonable and unjust and 3) its application is precluded by

the doctrine of forum non conveniens.

    As an initial matter, the Court independently concludes

that the forum selection clause contains mandatory language

requiring any claim “which may arise under or with respect to”

the Agreement to be brought in the federal or state courts in

Wisconsin and that the forum selection clause sweeps broadly

enough to encompass the current dispute.

    Power Products asserts that enforcing the forum selection

clause is against Massachusetts public policy because

enforcement would deprive it of the strong protections afforded

to Massachusetts businesses under Massachusetts law.    That

argument, however, contravenes established law that a forum

selection clause is generally respected

    even if the forum state would substitute its own
    remedy, so long as the chosen forum will itself provide
    an adequate remedy.

M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 16 (1972).

Indeed, Massachusetts courts regularly enforce forum selection

clauses against Massachusetts businesses. See e.g., Kebb

Management, Inc. v. Home Depot U.S.A., Inc., 59 F. Supp. 3d 283,

288 (D. Mass. 2014).   The mere fact that plaintiff views

                                -6-
Massachusetts law as favorable to its position is insufficient

to demonstrate that enforcement of the forum selection clause is

against public policy. See Huffington v. T.C. Group, LLC, 637

F.3d 18, 25 (1st Cir. 2011).

    As to Power Products’ second argument, to prove that

enforcement of the forum selection clause would be unreasonable

or unjust, it must demonstrate that such enforcement would be

“seriously inconvenient” or effectively “deprive[] [the

plaintiff] of [its] day in court.” M/S Bremen, 407 U.S. at 17;

Barletta Heavy Div., Inc., 677 F. Supp. 3d at 376.   Serious

inconvenience may be established by demonstrating that the

selected forum is “alien” to all parties and “largely

unconnected with the contractual relations at issue in the

case.” See Lambert v. Kystar, 983 F.2d 1110, 1120 (1st Cir.

1993).   A claim of serious inconvenience should be given little

weight, however, where it can be shown with “reasonable

assurance” that the parties to a freely negotiated contract

could have contemplated the claimed inconvenience at the time of

contracting. See M/S Bremen, 407 U.S. at 17-18.

    Plaintiff argues that Wisconsin is “alien” to all parties

and largely disconnected with the contractual relations at issue

because no witnesses reside (and no relevant evidence exists) in

Wisconsin.   Power Products does not claim, however, that it

would be effectively deprived of its day in court if forced to

                                -7-
litigate in Wisconsin.   Nor does it explain why the claimed

unreasonableness of litigating in Wisconsin was not contemplated

at the time of contracting.   The Agreement reflects a 24-year

collaboration to sell industrial products in the Territory.

This was not a contract of adhesion between parties of unequal

bargaining power.   Both parties are sophisticated business

entities operating in a specialized industrial field.

Accordingly, plaintiff has failed to establish that the forum

selection clause is unreasonable or unjust.

      Finally, Power Products’ third argument that the doctrine

of forum non conveniens precludes the application of the forum

selection clause is unavailing.    It misconstrues the

relationship between forum non conveniens and § 1404(a).      A

determination of whether to transfer a case under either forum

non conveniens or § 1404(a) “entail[s] the same balancing-of-

interests standard.” Atl. Marine Constr. Co., 571 U.S. at 60.

Section 1404(a) is merely the codification of the doctrine of

forum non conveniens for cases in which the transferee forum is

another federal court as opposed to a state or foreign court.

Id.   Consequently, Power Products’ argument against transfer

under forum non conveniens fails for the same reason its

argument against transfer under § 1404(a) fails.




                                  -8-
                              ORDER
    For the forgoing reasons, the motion of defendant

Hydratight to transfer venue to the Eastern District of

Wisconsin (Docket Entry No. 11) is ALLOWED.



So ordered.


                                     /s/ Nathaniel M. Gorton
                                     Nathaniel M. Gorton
                                     United States District Judge
Dated October 9, 2019




                               -9-
